DAVIS, Judge.
Charles Sparks challenges the order of the trial court denying his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his mo*727tion, Sparks sought credit against his prison sentence for time spent in a live-in drug treatment center. Sparks did not allege that the drug treatment center was the functional equivalent of jail, and his motion is facially insufficient. See Hall v. State, 784 So.2d 1224 (Fla. 2d DCA 2001). We affirm the order of the trial court without prejudice to Sparks’ ability, if any, to raise this issue in a facially sufficient rule 3.800(a) motion or in a timely, facially sufficient motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Id.
Affirmed.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.